Per Curiam.

There is no question that the trial court, in the criminal proceeding, had jurisdiction of the subject matter and of the person of accused. The court had the power to determine its own jurisdiction. Prohibition cannot be used to obtain an advance ruling as to the admissibility of evidence. Relator’s remedy is by way of appeal from an alleged erroneous ruling on the admissibility of the evidence.

Judgments affirmed.

Taut, C. J., Zimmerman, Kerns, 0’Neill, Griuuith and Herbert, JJ., concur.
Kerns, J., of the Second Appellate District, sitting by designation in the place and stead of Matthias, J.